Title: To John Adams from Timothy Pickering, 27 December 1799
From: Pickering, Timothy
To: Adams, John



Department of State Decr. 27. 1799.

The Secretary of State has the honour to inform the President, that he received Mr. Pintard’s papers here inclosed, from Mr. Wolcott—read & handed them to Mr. McHenry—& has this moment received them back from Mr. Stoddert. It appears that Mr. Pintard himself first gave them to Mr Lee.
The Secretary of State sees no remark upon them from any of the gentlemen; nor has he any to make himself.
